Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/489,201 filed 9/29/21 as a DIV of application serial number 16/714,094, which has issued as U.S. Patent 11,136,819 and which was a CON of application serial number 15/193,810, which has issued as U.S. Patent 10,519,713.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 11/04/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power cable assembly and elongated actuation member disposed on opposite sides of the end cap [cl. 16] and the roller tube [cl. 20] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note the specification uses reference number 92 to identify the power cable assembly in at least [0039] and the power cable 92 is described as routed through an aperture in the sidewall of the cap [cl. 14].  Also, at least paragraph [0030] indicates that the roller tube is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Architectural Covering Assembly With Actuation Member.

The disclosure is objected to because of the following informalities:
In paragraph [0033]  (line 5 or page 7), “6$’ should be - - 64 - -;
In paragraphs [0039, 0051], “9$” should be - - 94 - -;
In paragraph [0040], “9$” should be  - - 96 - -;
In paragraph [0047], “13<3” should be - - 138 - -  and “140€” should be  - - 140 - -; and
In paragraph [0054], “<or” should be  - - or - -.
Appropriate correction is required.

Claims 1-20 are objected to because of the following informalities:  
Each of independent claims 1, 12 and 17 recite “a printed circuit board to configured to control...”.  This appears to be grammatically incorrect.  It appears the intent was “a printed circuit board [[to]] configured to control... Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the language “id disposed” is unclear.  It appears applicant intended 
 - - is disposed - -.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 11, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,136,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claims in included within the patent claims with the exception for the shade of claim 12 which is deemed as an obvious choice of design to one having ordinary skill in the art at the time of the effective filing date of the invention to add to a motorized architectural covering assembly.

Claims 1, 2, 11, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,519,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claims in included within the patent claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0042193 to Wei et al.
Wei provides an assembly 200 comprised of an end cap having a sidewall 12, a printed circuit board (PCB) 11 and an elongated actuation member 30 slidably disposed in a groove or “channel” 21 such that a force on end moves the opposite end to engage a switch 14 on the PCP.
The actuation member 30 has a set of protrusions 33/34 which slidably engage a set of tabs 241/251.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0261078 to Adams in view of U.S. 2011/0042193 to Wei et al.
Adams provides a motorized architectural covering assembly 100 having a motor assembly 120 for raising and lowering a window treatment 110/shade 112.  The motor assembly is operably coupled  to remote control 118 which may be selected from any number of devices including cell phones and smart phone ([0010]/cl. 24).
Wei provides a portable electronic device 200 such as  a mobile phone  comprised of an end cap having a sidewall 12, a printed circuit board (PCB) 11 disposed in a chamber 123 and an elongated actuation member 30 slidably disposed in a groove or “channel” 21 such that a force on end moves the opposite end to engage a switch 14 on the PCP.
The actuation member 30 has a set of protrusions 33/34 which slidably engage a set of tabs 241/251.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the electronic device of Wei could have been used to control the motor assembly of Adams.  It would have been nothing other than obvious substitution of one known electronic control device for another absent any unexpected or unpredictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions.
With respect to claim 2, an outer surface at approximately 30 is flush with the sidewall 12.

Claims 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The attached PTO-892 form lists prior art assemblies which include slidable actuation members or switches which interact with printed circuit boards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636